13-4559-cr
United States v Trudian Simmonds

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
14th day of October, two thousand fourteen.

Present:    ROSEMARY S. POOLER,
            REENA RAGGI,
            PETER W. HALL,
                        Circuit Judges.
_____________________________________________________

UNITED STATES OF AMERICA,

                                   Appellee,

                        v.                                              13-4559-cr

TRUDIAN SIMMONDS,

                        Defendant-Appellant.
__________________________________________

For Defendant-Appellant:           Lisa Peebles, Federal Public Defender (Molly Corbett, Research
                                   and Writing Specialist, on the brief), Albany, N.Y.

For Appellee:                      Paul D. Silver, Assistant United States Attorney for the Northern
                                   District of New York (Richard S. Hartunian, United States
                                   Attorney, Edward P. Grogan, Assistant United States Attorney of
                                   Counsel, on the brief), Albany, N.Y.

      Appeal from the United States District Court for the Northern District of New York
(D’Agostino, J.).

        ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of conviction of said District Court be and it hereby is
AFFIRMED.

         Trudian Simmonds appeals from a judgment entered on November 26, 2013, in the
United States District Court for the Northern District of New York (D’Agostino, J.), after a jury
trial, convicting her of one count of transporting an alien in violation of 8 U.S.C.
§1324(a)(1)(A)(ii). On appeal, Simmonds contends that insufficient evidence supports the jury’s
verdict. We assume the parties’ familiarity with the underlying facts, procedural history, and
specification of issues for review.

        A defendant seeking to overturn a jury verdict on sufficiency grounds “bears a heavy
burden,” United States v. Aguilar, 585 F.3d 652, 656 (2d Cir. 2009), as we exercise an
“exceedingly deferential standard of review,” United States v. Hassan, 578 F.3d 108, 126 (2d
Cir. 2008). We must view the evidence “in a light that is most favorable to the government, and
with all reasonable inferences resolved in favor of the government.” United States v. Persico, 645
F.3d 85, 104 (2d Cir. 2011). In reviewing sufficiency challenges, “we defer to the jury’s
determination of the weight of the evidence and the credibility of the witnesses, and to the jury’s
choice of the competing inferences that can be drawn from the evidence.” United States v. Si Lu
Tian, 339 F.3d 143, 150 (2d Cir. 2003) (citation and internal quotation marks omitted).

         Contrary to Simmonds’s assertions, based on the evidence introduced at trial, a “rational
trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” See
Aguilar, 585 F.3d at 656 (internal quotation marks omitted). Sufficient direct and circumstantial
evidence supports Simmonds’s conviction: (1) Simmonds picked up Gayle late at night in the
parking lot of a casino near the Canadian border after she witnessed Gayle alight from an all
terrain vehicle; (2) Gayle told Simmonds that he had crossed into the United States by boat; (3) a
Border Patrol agent testified that crossing at the Massena port of entry added significant time and
distance to Simmonds’s route to her destination in Springfield, Massachusetts; (4) Border Patrol
agents testified that Simmonds knew the location of and retrieved Gayle’s passport from a bag in
the back seat of her car; and (5) Gayle’s testimony contained internal inconsistencies and
contradicted some of Simmonds’s post arrest statements, particularly with respect to the manner
in which Gayle and Simmonds arranged to meet. See United States v. Gaskin, 364 F.3d 438, 461
(2d Cir. 2004) (observing element of knowledge “often can be proved only by circumstantial
evidence”). Deferring to the jury’s assessments of witness credibility, United States v. Payne, 591
F.3d 46, 60 (2d Cir. 2010), we reject Simmonds’s sufficiency challenge.

        Simmonds points to facts in the record that indicate that she was an unwitting victim of
circumstance, for example, Gayle testified that Simmonds was surprised to learn that he had
crossed into the United States and did not know that he was inadmissible; Simmonds did not
conceal Gayle’s belongings in her car; and Simmonds cooperated with immigration officials.
However, the jury rejected Simmonds’s theory that she was an innocent dupe in Gayle’s attempt
to smuggle himself into the United States. On appeal, the task of this Court is not to re-weigh
competing evidence but to determine only whether the totality of the evidence, viewed in the
light most favorable to the government, could support a rational jury verdict of guilty. See United
States v. Morgan, 385 F.3d 196, 204 (2d Cir. 2004). Because we conclude that the evidence
supports the jury’s verdict, we reject Simmonds’s sufficiency challenge.

                                                 2
      Accordingly, the judgment of conviction imposed by the district court is hereby
AFFIRMED.


                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk




                                              3